Citation Nr: 0103086	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-20 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disorder.  

2. Entitlement to an increased rating for residuals of a 
sacroiliac injury, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from April 1943 to 
January 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from an October 1998 rating decision, 
in which the RO denied the veteran's claim for service 
connection for a cervical spine disorder.  In addition, the 
RO also denied the veteran's increased rating claim for 
residuals of a sacroiliac injury, rated as 20 percent 
disabling effective from December 1984.  The veteran filed an 
NOD in December 1998, and the RO issued an SOC in January 
1999.  The veteran filed a substantive appeal in October 
1999.  

REMAND

A review of the veteran's service medical records reflects 
that, in November 1945, he was treated following a fall down 
a flight of stairs.  It was noted that the veteran had 
injured his low back, right hip, and the right side of his 
face.  On admission, the right side of the veteran's face was 
reported to be swollen and tender, with additional tenderness 
noted over the low ribs and right hip joint.  Following a 
clinical evaluation, the veteran was noted to suffer from a 
contusion or possible fracture of the right zygoma (i.e., 
cheekbone), right lower ribs, and right hip.  He was 
hospitalized for two weeks, during which he was noted to 
improve daily, and was subsequently discharged from care.  

In January 1946, the veteran was medically examined for the 
purpose of separation from active service.  He was noted to 
have suffered a concussion in November 1944 and to have been 
hospitalized for three weeks; and also to have suffered an 
injury to his back, neck, and chest in November 1945, for 
which he was hospitalized for two weeks.  On clinical 
evaluation, there were no objective findings of 
musculoskeletal defects.  

In September 1948, the veteran underwent VA medical 
examination.  He reported that he continued to suffer from 
intermittent attacks of low back pain associated with his 
fall down a flight of stairs in 1945.  On clinical 
evaluation, the veteran complained of pain and tenderness to 
palpation over the lumbosacral joint.  No tenderness was 
elicited by palpation over the sacroiliac joints.  The 
examiner's diagnosis was sacroiliac strain on the right.  

In November 1948, the veteran was service connected for 
residuals of a sacroiliac injury, and awarded a 10 percent 
disability rating.  

Thereafter in March 1980, the RO received a copy of a billing 
statement from Berkshire Rehabilitation Center, for treatment 
received by the veteran in February 1980.  The veteran was 
noted to suffer from cervical degenerative arthritis with 
bilateral upper extremity symptoms (paresthesias and 
weakness).  In December 1984, the RO received a medical 
report from Waldo Edelman, M.D., dated that same month.  Dr. 
Edelman noted that he had known the veteran for 35 years, and 
that the veteran was employed as a farmer and heavy laborer.  
Dr. Edelman indicated that, during the most recent 
examination in October 1984, the veteran was found to suffer 
from traumatic arthritis; right supraspinatus bursitis; 
tender roots at C1-C3, with right ulnar nerve distribution 
involvement and right TMJ (temporomandibular joint) 
involvement; and some low back flexion limitation.  

In January 1985, the veteran was medically examined for VA 
purposes.  Upon clinical evaluation, there was a moderate 
degree of lumbosacral muscle spasm, with tenderness over the 
sacroiliac joints.  An associated X-ray of the sacroiliac 
joints was negative, but did reveal degenerative changes in 
the L4-5 region.  The examiner's diagnosis was residuals of a 
sacroiliac injury.  

In a March 1985 rating decision, the RO increased the 
veteran's disability from 10 to 20 percent.  

Subsequently, in December 1997, the veteran submitted to the 
RO a VA Form 21-4138 (Statement in Support of Claim), in 
which he filed an increased rating claim for his service-
connected residuals of a sacroiliac injury, and also filed a 
claim for service connection for a cervical spine disorder.  

In July 1998, the veteran again underwent VA medical 
examination.  He reported low back, neck, and upper extremity 
pain, with associated weakness.  In particular, the veteran 
related suffering from cervical pain which radiated into his 
arms and hands.  He also complained of low back pain when 
sitting for extended periods, which improved with lying down 
and/or treatment by a chiropractor.  On clinical evaluation, 
the veteran's gait was noted as unstable due to leg and low 
back pain.  He had a full range of motion through the 
cervical and thoracic spine, with a decreased range of motion 
in the lumbosacral spine when performing flexion to 
approximately 60-75 degrees, 20 degrees extension, and 20 
degrees right and left lateral bending.  Straight leg raising 
was negative.  

The examiner's diagnosis was osteoarthritis of both hips, and 
right shoulder strain.  It was further noted that there was 
no clear relationship between the history of injury sustained 
during World War II and the above described findings.  With 
respect to functional limitation, the examiner reported that 
the veteran's gait was unstable and he needed a walking cane 
for assistance.  Daily activities were noted to be limited 
due to low back and hip pain, along with right leg weakness 
that affected the length of positions such as standing and 
the ability for bending and walking at a regular pace.  

In an October 1998 rating decision, the RO denied the veteran 
service connection for a cervical spine disorder, and also 
denied an increased rating for residuals of a sacroiliac 
injury.  

Thereafter, the RO received a letter from the veteran's 
daughter, dated in May 1999, in which she raised concerns 
about the thoroughness of the veteran's July 1998 
examination.  She noted that the examination was quite brief, 
that the veteran minimized the amount of pain he was 
experiencing, and that the examining physician had appeared 
to have little interest in the veteran's medical history.

In October 1999, the veteran submitted treatment records from 
William Adam, M.D., dated in May 1999.  The medical records 
noted the veteran's treatment for severe, multiple orthopedic 
disabilities.  The veteran was reported as being severely 
disabled with respect to his lumbosacral spine, neck, and 
shoulders.  He was noted to walk with a cane, and to complain 
of severe low back pain.  Dr. Adams reported that the veteran 
suffered from severe disability, which he guessed was 
probably related initially to the veteran's injuries in 
France during World War II.  Furthermore, another 
examination, undated, noted that the veteran was severely 
disabled due to degenerative changes of both shoulders, the 
hips, and the pelvis.  The veteran was also noted to suffer 
from cervical spondylosis.  

In January 2000, the RO received from the veteran medical 
records associated with his treatment from Dr. Adams and 
Raymond Brinker, D.C., dated from October 1992 to November 
1999.  These records noted the veteran's treatment for 
degenerative changes of the hips, shoulders, and low back.  
Most of Dr. Brinker's records were illegible, and not 
possible to review.  

In February 2000, the RO received Fairview Hospital medical 
records, dated from February 1979 to November 1999.  In 
particular, a radiographic report associated with the 
veteran's cervical spine, dated in July 1979, reported 
findings of disc degeneration and minimal arthritis.  

Also in February 2000, the RO received a statement from Dr. 
Adam, undated.  Dr. Adam reported that he had been treating 
the veteran for 25 years for injuries that were progressive, 
and which the veteran had sustained while on active duty 
during World War II.  In particular, Dr. Adam indicated that 
the veteran suffered from progressive degenerative changes in 
both lower extremities, particularly involving the hips and 
knees.  

In May 2000, the veteran was medically examined for VA 
purposes.  He complained of pain in his cervical and lumbar 
spine, and that symptoms had gradually worsened over the 
years after his initial fall down a staircase in 1945.  On 
clinical evaluation, range of motion of the cervical spine 
was limited in all three planes.  Range of motion of the 
lumbar spine was also limited.  Lumbar flexion was achieved 
to 15 degrees, extension to 0 degrees, right and left lateral 
flexion were to 10 degrees, and right and left rotation were 
to 0 degrees.  The movement of the lumbar spine elicited 
tenderness in all planes, and muscle spasms were palpable.  
Radiographic studies revealed evidence of degenerative joint 
disease in C5-7 and L3-5.  The examiner's diagnosis included 
cervical degenerative disc disease at C5-7 and degenerative 
disc disease at L3-5. 

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In the present case, we find that the 
RO's development action has not generated sufficient evidence 
to satisfy the Secretary's obligation.  

Of significance, in the present matter, is language in the 
new statute which provides:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

The Board notes that the veteran's limited range of motion of 
the lumbar spine, especially with pain on flare-ups, more 
nearly approximates the criteria for a 40 percent evaluation 
under Diagnostic Code 5292.  See DeLuca v. Brown, 8 Vet.App. 
202, 204-7 (1995).  While rated under DC 5294 for sacroiliac 
injury and weakness, the veteran's service-connected 
disability arguably encompasses his low back area.  However, 
it appears that the veteran's dominant low back pathology is 
degenerative joint disease, for which service connection is 
not in effect.  The medical evidence reflects that the 
degenerative disease is a systemic process affecting multiple 
joints.  Recent examiners, both private and VA, have reached 
conflicting opinions as to whether degenerative changes are 
related to the veteran's service.  

As noted above, on VA examination in July 1998, the examiner 
noted that the veteran had significant abnormal findings 
during a musculoskeletal examination, but there was no clear 
relationship between the history of injury sustained during 
World War II and the above described findings.  In February 
2000, Dr. Adam reported that the veteran's degenerative 
changes were the result of injuries sustained as a soldier 
while on active service, although it is not exactly clear 
whether Dr. Adam was referring to the veteran's upper and 
lower spine, or solely to his lower extremities, to include 
the hips and knees.  Furthermore, in neither case is it 
evident that the physician reviewed the veteran's claims 
file, nor did they reference pertinent medical evidence to 
support their conclusions.  

Given the new provisions of law set out in the VCAA, to 
include the duty to assist under new section 5103A; as well 
as the conflicting medical opinions associated with the 
etiology of the veteran's upper and lower spine disorder; as 
well as the report from Dr. Edelman in 1984, that the veteran 
was employed primarily as a farmer and heavy laborer, the 
Board believes the veteran should undergo an additional VA 
medical examination so additional medical findings may be 
made.  In this respect, an opinion should be rendered, if 
possible, giving the etiology of the degenerative changes in 
the veteran's spine.  

In view of the foregoing, while we regret the delay in this 
case, further appellate consideration will be deferred, and 
the veteran's claims will be REMANDED to the RO for the 
following action:  

1. The RO should ask the veteran whether 
he has received any treatment for his 
cervical or lumbosacral disorders 
since May 2000.  Based upon his 
response, the RO should obtain copies 
of any pertinent treatment records 
referable to treatment from the 
identified source(s), and associate 
them with the claims folder.  

2. The veteran should be scheduled for a 
medical examination to evaluate the 
nature and extent of his cervical and 
lumbosacral disorders.  Before 
evaluating the veteran, the examiner 
should review the claims folder, 
including a copy of this Remand and 
any evidence added to the record.  A 
notation reflecting that such has been 
accomplished should be included in the 
examination report.  The examiner's 
report should fully set forth all 
current complaints, pertinent clinical 
findings, and diagnoses.  In 
particular, the examiner should be 
asked to render an opinion, based on 
the record, as to whether it is at 
least as likely as not that the 
degenerative changes in the veteran's 
cervical spine and lumbar spine are 
related to a fall he incurred down a 
flight of stairs in November 1945 
while on active duty.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

3. Regarding the examination scheduled in 
connection with this Remand, and the 
RO's preliminary request for 
additional evidence, the veteran is 
hereby advised that his cooperation 
with the RO is necessary, and that the 
consequences of a failure to report 
for any scheduled examination without 
good cause, or failing to assist in 
providing any other evidence deemed 
necessary, could include a conclusion 
that he has abandoned his claim, 
pursuant to 38 C.F.R. §§ 3.158, 3.655 
(2000).  

4. Thereafter, the RO should review the 
examination report and ensure that it 
includes all of the requested findings 
and opinions.  If not, the report 
should be returned to the examiner for 
corrective action.  

5. Upon completion of the development of 
the record requested by the Board, and 
any other development deemed 
appropriate by the RO, the RO should 
again consider the veteran's claims, 
ensuring that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  If action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished an SSOC concerning all 
evidence added to the record since the 
last SOC.  Thereafter, the veteran and 
his representative should be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, 
if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).




